Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of copending Application No. 17/017362 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

As per claim 1, 362’ teaches one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: 
causing a presentation of a level of a hierarchical segmentation of a video timeline of a video, within each child level of the hierarchical segmentation, the hierarchical segmentation segmenting the video timeline into video segments divided by boundaries of clusters of clip atoms of unequal durations of the video (Claim 1, causing a presentation of a first level of a hierarchical segmentation of a video, wherein within each child level of the hierarchical segmentation, the child level is associated with a corresponding set of video segments divided by boundaries of clusters of clip atoms of unequal durations of the video; causing.); 
snapping, in response to an input interacting with a portion of the video timeline corresponding to a first video segment defined by the level, a selection to a set of the boundaries corresponding to the input and the level (Claim 1, causing, in response to an input selecting a first video segment defined by the first level of the hierarchical segmentation, an update to a selection state of the first video segment and a presentation of a visual indication of the selection state on the presentation of the first level of the hierarchical segmentation.); and performing an operation on the first video segment (Claim 1,executing an operation on the first video segment.)


As per claim 7, 362 teaches the one or more computer storage media of claim 1, the operations further comprising: 
in response to a first input transitioning to a finer level of the hierarchical segmentation corresponding to finer video segments, updating the presentation of the video timeline to reflect the finer video segments; and in response to a second input transitioning to a coarser level of the hierarchical segmentation corresponding to coarser video segments, updating the presentation of the video timeline to reflect the coarser video segments (Claim 6  wherein the input comprises a drag operation initiated at an initial location of the video timeline between a first boundary and a second boundary of the first video segment, the operations further comprising, in response to detecting the drag operation cross the initial location and one of the first or second boundaries into a second video segment defined by the level, removing the first video segment from the selection and adding the second video segment to the selection.)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5,7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girgensohn (“Girgehsohn”, US 2014/0270708) in view of Chinfat (“Chinfat”, The Tool Bar / The Selection Tool – Adobe Premiere Pro CC 2018 https://www.youtube.com/watch?v=IJRhzOqrMzA) in view of Chang (“Chang”, US 2014/0105571).

As per claim 1, Girgensohn teaches one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: 
causing a presentation of a level of a hierarchical segmentation of a video timeline of a video, within each child level of the hierarchical segmentation, the hierarchical segmentation segmenting the video timeline into video segments divided by boundaries of clusters of clip atoms of unequal durations of the video (Figure 1-4A, Abstract [0054] A video segment selection method and system that determines a set of segment boundaries in the video, determines a segment boundary tree from the set of segment boundaries, presents a video timeline that shows a plurality of segment boundaries from a first level of the segment boundary tree.)
Girgensohn fails to distinctly point out snapping in response to an input a set of boundaries corresponding to the level. However, Chinfat teaches snapping, in response to an input interacting with a portion of the video timeline corresponding to a first video segment defined by the level, a selection to a set of the boundaries corresponding to the input and the level (1:00-1:50 user utilizes selection marquee tool, once user crosses boundary the segment is selected and snapped to include the entire segment); and 
performing an operation on the first video segment (1:00-1:50 user can hit delete or move the entire segment).
Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to combine the teaching of Chinfat with the media of Girgensohn. Motivation to do so would have been to allow a user to select multiple clips at a time thereby saving the user from having to perform an operation on each single segment. 
Girgensohn-Chinfat fails to distinctly point out a hierarchical segmentation within each child level. However, Chang teaches within each child level of the hierarchical segmentation, the hierarchical segmentation segmenting the video timeline into video segments divided by boundaries of clusters of clip atoms of unequal durations of the video (Figure 13 [0078] each level can be regarded as the basis for a media division mode).
Therefore it would have been obvious to combine the teaching of Chang with the media of Girgensohn-Chinfat. Motivation to do so would have been to provide corresponding media within a specific level based on a user’s wants.

As per claim 3, Chinfat teaches the one or more computer storage media of claim 1, wherein the input comprises a drag operation dragging along the portion of the video timeline, the operations further comprising updating, in response to an advancing position of the drag operation on the video timeline, the selection to include multiple video segments defined by the level by snapping a selection boundary of the selection to one of the boundaries, defined by the level, corresponding to the advancing position (1:00-1:50 user utilizes selection marquee tool, once user crosses boundary the segment is selected and snapped to include the entire segment);.

As per claim 4 Chinfat teaches the one or more computer storage media of claim 1, wherein the input comprises a drag operation dragging along the portion of the video timeline, the operations further comprising updating, in response to detecting the drag operation cross a first boundary between a selected video segment and an unselected video segment defined by the first boundary and a second boundary of the level, the selection to include the unselected video segment by snapping a selection boundary of the selection to the second boundary of the unselected video segment (1:00-1:50 user utilizes selection marquee tool, once user crosses boundary the segment is selected and snapped to include the entire segment).

As per claim 5, Chinfat teaches the one or more computer storage media of claim 1, wherein the input comprises a drag operation dragging along the portion of the video timeline, the operations further comprising, in response to detecting the drag operation cross a shared boundary between an outer video segment in the selection and an inner video segment in the selection, the outer video segment boundary defined by the shared boundary and a second boundary of the level, removing the outer video segment from the selection by snapping a selection boundary of the selection from the second boundary to the shared boundary (1:00-1:50 user utilizes selection marquee tool, once user crosses boundary the segment is selected and snapped to include the entire segment. Specifically when presenter selects portion and then deselects portion using marquee tool).

As per claim 7, Girgensohn teaches the one or more computer storage media of claim 1, the operations further comprising: in response to a first input transitioning to a finer level of the hierarchical segmentation corresponding to finer video segments, updating the presentation of the video timeline to reflect the finer video segments; and in response to a second input transitioning to a coarser level of the hierarchical segmentation corresponding to coarser video segments, updating the presentation of the video timeline to reflect the coarser video segments (Abstract, see also [0044] In an embodiment, a user may select from multiple workflows for setting a start point and/or end point. The interface may support various events including selection of a start or end point, navigating up or down in the segment hierarchy, moving a selected start or end point, and selecting a predefined segment from the segment hierarchy.)

As per claim 8, Girgensohn teaches the one or more computer storage media of claim 1, the operations further comprising: in response to a first input resizing a thumb, zooming in or out of a window of the video timeline; and in response to a second input dragging the thumb along a track, scrolling the video timeline through the window ([0047]-[0048] Each zoom focus point may have an interval where the timeline is linear, surrounded by non-linear intervals that transition between the zoomed-in portion and the zoomed-out portion of the timeline. The zoomed-out portion may also represent time linearly but at a different scale..

As per claim 9, Girgensohn teaches the one or more computer storage media of claim 1, the operations further comprising causing a presentation of a thumb with independently moveable endpoints that control which portion of the video timeline is presented at a corresponding boundary of a window of the video timeline (Figure 5A-5B [0065]-[0066] Segment boundaries at the top level of the segment boundary tree are displayed above in the timeline 540, and keyframes 500, 505, 510, 515, 520, 525, 530, and 535 corresponding to the top level segment boundaries in the vicinity of the selected start point 545 and end point 550 are displayed. The interface may allow skipping from one segment boundary to the next segment boundary or to the previous segment boundary displayed on the timeline 540, using the left and right arrow keys on the keyboard.)

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 2/2/2022, with respect to claims 2,6,10-20 have been fully considered and are persuasive.  The rejection of claims 2,6,10-20 has been withdrawn. 
Applicant’s arguments, see pages 10-13, filed 2/2/2022, with respect to the rejection(s) of claim(s) 1,3-5,8-9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Chang (“Chang”, US 2014/0105571) as cited in detail above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/Primary Examiner, Art Unit 2198